BLAND, P. J.
— This suit is by bill in equity té reform the description of real estate in a written lease and to enjoin the prosecution of a suit of unlawful detainer brought by the defendant against the plaintiff herein. The evidence is wholly insufficient to warrant a reformation of the lease in the manner prayed for by the plaintiff. The unlawful detainer suit was, by the plaintiff therein, prosecuted to a judgment in its favor, from which the defendant (plaintiff herein) appealed to this court. The judgment of the circuit court in the unlawful detainer case has, on the appeal, been affirmed by this court and is final. There is, therefore, nothing left in the controversy to be enjoined, and the judgment of the circuit court is affirmed.
Reyburn, and Goode, JJ.h concur.